Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asano (JP 2005-170257).
In re claims 1, 5, and 6, Asano discloses an electric power steering control device comprising: an electric motor (20) configured to apply an assist force to steering of a steering wheel of a vehicle; a torque detection unit (30) configured to detect steering torque of the steering wheel; and a controller (40) configured to, when the electric motor is unable to rotate under a base driving force (base current Ib) of the electric motor that is based on the steering{04807/008347-USO/02371827.1}- 34 -Docket No. 04807/008347-USO torque (T) detected by the torque detection unit (see [0031] and [0035]), set a driving force (command signal I) larger than the base driving force, wherein the controller comprises: a base driving force setting unit configured to set the base driving force of the electric motor on the basis of the steering torque detected by the torque detection unit (see [0031] and [0035]); a determination unit configured to determine whether a driving force larger than the base driving force is to be set, on the basis of a rotation speed of the electric motor; an additional driving force setting unit configured to set an additional driving force to be added to the base 
In re claim 2, Asano further discloses wherein the determination unit is configured to determine whether the driving force larger than the base driving force is to be set, further on the basis of a steering angle speed (Vn) of the steering member and a steering angle (see [0027]) of the steering member.  
In re claims 4 and 8, Asano further discloses wherein the additional driving force setting unit is configured to determine whether the additional driving force is to be set to zero, on the basis of a steering angle speed (when speed of motor is 0) of the steering member and a steering angle of the steering member.  
Allowable Subject Matter
Claims 3, 7, 9, 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The specific limitations of “wherein, when the rotation speed of the electric motor is not more than a predetermined rotation speed, the determination unit is configured to determine that the driving force larger than the base driving force is to be set” is not anticipated or made obvious by the prior art of record in the examiner’s opinion.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references cited on the attached PTO-892 teach power steering devices of interest.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/MICHAEL R STABLEY/Examiner, Art Unit 3611             


/TONY H WINNER/Primary Examiner, Art Unit 3611